In a proceeding pursuant to Business Corporation Law § 1104 for judicial dissolution of the A.B.C. Drug Co., Inc., Marvin Glickman appeals from (1) an order of the Supreme Court, Westchester County (Donovan, J.), dated October 23, 1990, which, inter alia, discharged the receiver, and (2) an order of the *383same court, also dated October 23, 1990, which denied his motion, inter alia, to vacate his default in appearing at the hearing, after which the court granted the petition for judicial dissolution.
Ordered that the appeal from the order which, inter alia, discharged the receiver is dismissed as abandoned; and it is further,
Ordered that the order which denied the appellant’s motion, inter alia, to vacate his default in appearing at the hearing is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
We find that the Supreme Court properly exercised its discretion in denying the branch of the appellant’s motion which was to vacate his default in appearing at the dissolution hearing. The appellant failed to adequately demonstrate a reasonable excuse for his failure to appear at the hearing or to contest the petition for dissolution (see, CPLR 5015 [a] [1]).
In light of the foregoing conclusion, we need not address the appellant’s remaining contentions. Sullivan, J. P., O’Brien, Ritter and Joy, JJ., concur.